‘~I&CE               OF THE AlTORNEY   GENERAL    OF TEXAS    I
                                                        AUSTIN
Q8IAt.D c. MANN
*v-e..*.. OCICIIL


      Honorable C+orce X. Cox
      State Haalfk GPMcer
      Texas State Board or Health
      b.ustln, Terns
      Dear Sir:

                                                     .
                        _’              :,




     *


         oeat    date    requesti
         8bOV8    statsid         end       r
      follows:               :.         .                                      .




                                                                                          .,   "

                                                     s=bulancs be required to obtain   . *
                                                   stat8 Boar& or Health if the am-
                                                liss   thau five tiffies each year for


                        we. should a f’irm located &I ore of the lnrf.er
                 cltias   or Texas operating   several ambula~cm ob-
                 tain per&W iro;ll the State Doard of Zeonltn for each
                 of its anbulances and equip the3 in accordance with
                 the provisions    of tLls Act?    1: ,thls fir-7 has ob-
                 t6inea a pamit     for three  0r it3 anbillanoes   and
                                                         ,~ .’
                                                      ‘.
                                                                                                                                           .   ‘*
                                                                               .     .



                                     ..
                                                                                                                                  ,.

                                                                                                                         .    4
                                                                                                                             ..

                      2oxwabl.c           C!or$-a K. Coxi pace 2



                              and    cqcip3e6              them   ac-coyclLu~iy,         is    it. necesacrg      Coti                 .
                              the    TfZk   eq@p its fiNZt!l 3ILl iifth 32hll3UC3
                                                 t0
                              and o:btcirz c pcrmlt if tho tvo titter  ambulcuces
                              me ussd only three or fcur ‘;Lzzs a yecr for mcr-
                              &wlcles?


                                     ‘3.   Shotid ambulaxwe’s uacli for the trans-
                              portation    2nd conveyance of sic!: patient3 be re-
                              qz*rcs t3 c?aln       s pr*4
                                                        -*-It frc;? the %xte    Board of
                              Ecaitl~; that is, if they 6re usad ix11y for trans-
                              port-      co~vclcsccnti3- or. sicLz sltitxts  from e has-
                              pita1 ‘$0 n sy3sitler;oo nnd noti’for cmsrgcncy czlis?
     L-                              ‘li; ‘~Uould an a?plicsnt  be alloued to obtain
                              pc~tits    for core t&n 0x1~ a??xl~nco when he possess-
                              ccj. equlpT2ant for only cua ulth the i;stentt;ion of
..        -                   ir;&wSux~;i~      -this eqlpms3    sxl picoirq .lt 3.n the
                              tx23ulcnoc 1~2klq    the ezimgmog   csll?”       .


                         I            Ve quote ia prt                     from Szixte          Bill 230, 48th *gin&a-,
                      twe,       icsofar   2.3 ve think                 is perttient           ixk ansvorZr~ your re-
                      q'ua3t*     ES foiiovs : -

                                          “sacti0zt          1.   i p~raon,
                                                                  ~4;
                                                                 fix3 or om'poratioa
                              tici1  opornts  cz caxm     to lx oxeratod    16. thk State      ..
                              of l%xirs, zig e*zergcncy amhukzoe, pu3lic. or p&v-
          .   :               ate, ‘~0~ tzg other vc*liclc cexxrrly     u&cd for the‘.                                                 .
                              l;~axp~~tctlon    or oouvoyanoo    of ",&I 3icli.02  io:s22.ncB,
                              ulthozt first    sccwl~g    a pexzIt therefor fro= tk.o
                              State ZofzC of Ecerlth 08 hsraizafter       provided.

                                       “Sec. 2. Every ax2n.1la.;zcc, patrol outomobSle
     -            I             or  .vckicle hereinafter    described,  before permit is
                                issized thcrcfor,    shall be equipped with and, ehcn
                                13 scrvlce,    c’crrg ns raininca ec-uig;rent the follow-
                                ins :

                                          “(e)        A first         aid Itit;
                                                   Wqction      snlint-   for tFe p-oper                     traos-
                                p,1,,22           0; i;racturei     of th e c.'Xi
                                                                                tA.iL.cs
                                                                                    fl   .

                                          "sec.       3.      Every     such       acbu:a~~3      or   vehlcic
                               brcizcbovo                  Ce3or;Lb&+~g    3.x1eorvitic,                ohs11 be
                             ‘~~cc+,zd.*ti~                by at losot 00~ pel3on vi10                 h33   accr,uirod


                                                                                                                             ?
.   :

        .
:        :
    *a
    .                                            .



                     Eoro?abXe George U. Cox, pee       &



                                  In our Opinion Eo. O-5580, we hold pemits     must pe
                     secured   for tcibul2nceo which wore never used Po,n eixrgeiiog
                     CSllS,   but .ozly to oarry pctIc%ts to 2nd pCoi3 hospitalo    on non-
                     ecerfenoy    ribsions.   A copy of thct opinion is enolosod.

                                 Your fo*wth question is a2s3ered ia the negative.           As
                     we attez@cd     to po1ak out in tiocuzsi~~     yo&- oecozld qucstlon,
                     Se~~lon3 2 and 4 of Senate Bill Co. 230 rec@ra          that evcq     ap-
                     plicant   seokiqj o pertit   uuder this Act must first      sbov that
                     his partfculcir   vehiole  is p2o?s,srly equipped in eccordnnce with
                     its provi3iom.      It sce3s Cfiemfwe that before a partit rzay
                     be issued, the partioulw      vebLc2e rxst bc p~oporly equlZJqzd,
                     espeolt;Xy    so in vieu of the above Ia~~uaze aad the absezoe of
                     a=~ l&nsuz$e OP itierenoe     pertittti$   eiq~ LntcrohangLtzg of equlp-
                     itcnt arcz~ a!bulixceS.

                               .   We twst   the fomzgoLq   ftily   an&s    sour questiorc..

                         .-                                         Yours very truly
                                                              AWORIEY GR%RAL 63’ TX&S




                                                                           Robert   0. Koch
                                                                              _, Assistant
                     ‘ROX:db
             .
                     zuclosure


                 :